Title: From George Washington to Major General William Heath, 25 July 1779
From: Washington, George
To: Heath, William


        
          Dr Sir
          Head Quarters [West Point] July the 25th 1779
        
        I am extremely anxious to obtain accurate information of the Garrison & Works on Verplanks point; I therefore request that you will have the post as particularly and critically examined as you can. The Officers sent on the duty will endeavour to ascertain, whether there are New Works constructed or raising—their number and their nature—whether inclosed or otherwise—and in what part. They will also attend to the appearance & number of the Tents, as these may in some measure assist in forming an estimate of the Enemy’s force. If there shoud be any Deserters, or persons met, who have been in the Garrison, and in whom confidence can be placed, the Officers will inquire particularly of them, what Corps compose it—and the strength of each; also what quantity of Artillery there is and the size—and who commands at the post. In case they inquire of the Country people who have been in, they should be well convinced of their attachment, as otherwise the Enemy may be informed of the circumstance and from thence be alarmed and induced to observe a more vigilant conduct than they might have done. I am Dr Sir with great regard Yr Most Obedt sert
        
          Go: Washington
        
        
          P.S. I send by the Boat Elisha Daniels. His Story is that he lived at Crompond—went to the Enemy since they took post at Verplank’s point—and deserted from them a few days ago. You will have him kept under guard till you can inform yourself of his character and the

circumstances that attended his going in and his return—when you will be able to determine whether he may be released with propriety.
        
      